       Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
MARIA LUPARDO                                                              Docket No: 18 CV 11984
                                                                           (JPC) (SN)
                                            Plaintiff,

                 -against-


THE ARMORY FOUNDATION

                                            Defendant.

-----------------------------------------------------------------------X




             MEMORANDUM OF LAW SUPPORT OF PLAINTIFF’S MOTION
                    SEEKING LEAVE TO AMEND PLEADING




                                                              GREGORY A. TSONIS, PLLC
                                                              Attorneys for Plaintiff
                                                              6800 Jericho Tpke, Suite 120w
                                                              Syosset, NY 11791
                                                              (516) 393-5876




To:     Gregory R. Bennett, Esq.
        Traub Lieberman Straus & Shrewsberry, LLP
        Attorneys for Defendant
        Mid-Westchester Executive Park
        Seven Skyline Drive
        Hawthorne, NY 10532
        (914) 347 - 2600
     Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 2 of 7




                             TABLE OF CONTENTS
                                                                                     Page

TABLE OF AUTHORITIES           ….……………………………………………….......…ii


PRELIMINARY
STATEMENT……………………………………………………....................................1

STATEMENT OF FACTS………………………………............................................…1

ARGUMENT

      I.    LEAVE TO AMEND PLAINTIFF’S COMPLAINT
            SHOULD BE FREELY GIVEN ….....................................................…3

CONCLUSION………………………………………………………………………….4




                                               i
        Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 3 of 7




                          TABLE OF AUTHORITIES
                                                                    Page
Cases

Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227 (1962) ….………………………………3,4

Anderson News, LLC v. Am. Media, Inc.,
680 F.3d 162, 185 (2d Cir. 2012) ….………………………………………...………...…3

Cruz v. TD Bank, N.A., 742 F.3d 520 (2013)……………………………...……………...3

Statutes

F.R.C.P. Rule 15 …………………………………………………………………………3

Family Medical Leave Act, 29 U.S.C. sec. 2601, et. seq. …………………………….….2

Treatises

Wright and Miller, Federal Practice and Procedure,
Vol. 5A 1357……………………………………….…………………………………...3




                                        ii
      Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 4 of 7




                                PRELIMINARY STATEMENT

       Plaintiff, Maria Lupardo, respectfully submits this memorandum of law in support of her

motion seeking leave pursuant to Rule 15(A)(2) of the Federal Rules of Civil Procedure (F.R.C.P.)

to amend her Complaint to conform to evidence acquired through the course of discovery and to

include an additional cause of action. As discussed more fully below, leave to amend ones

pleading is routinely given absent the presence of prejudice against the non-moving party, here

Defendant The Armory Foundation (the “Armory”). Plaintiff seeks to amend following the

completion of discovery from which specifics as to the allegations in her Complaint derived so

that her pleading conforms to what has been discovered by the parties. Although it is Plaintiff’s

belief that the original Complaint provides sufficient notice of facts and circumstances upon which

Plaintiff’s proposed amendments are predicated, in an abundance of caution Plaintiff moves

herein. For the foregoing reasons, Plaintiff’s motion should be granted in its entirety.

                                   STATEMENT OF FACTS

       Ms. Lupardo commenced employment with the Armory in or around February 2014,

receiving recognition throughout her employment for her contributions to the Armory, and

ultimately attaining the position of Executive Vice President. In early 2017, Plaintiff’s pregnancy

became wide-spread knowledge throughout the Armory, at which point, as alleged in her

Complaint, her direct supervisors, Defendant’s Co-Presidents Jonathan Schindel and Rita Finkel,

began treating Ms. Lupardo adversely and disparately as a result of her pregnancy. See The

Affirmation of Gregory A. Tsonis, Esq. (“Tsonis Aff.”) Exhibit “A”.

       Although not necessarily relevant to the instant motion, the discrimination continued

against Ms. Lupardo up through the time she took maternity leave on August 7, 2017, and

thereafter. As alleged in the Complaint, on November 27, 2017 , Ms. Lupardo requested additional
      Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 5 of 7




leave from the Armory. Tsonis Aff., Ex. A, para. 13. As alleged in the Complaint, Ms Lupardo

was terminated on December 12, 2017. Tsonis Aff., Ex. A, para. 16. Through the course of

discovery, it was uncovered that multiple e-mails were exchanged between Ms. Lupardo and

Defendant’s Co-President Jonathan Schindel between Ms. Lupardo’s initial request for leave on

November 27, 2017 and Ms. Lupardo’s termination on December 12, 2017. A copy of the e-mail

exchange is annexed to the Affidavit of Maria Lupardo (“Lupardo Aff.”) as Exhibit “A”. In one

of those e-mails, dated December 8, 2017, Ms. Lupardo explicitly seeks leave under the Family

Medical Leave Act (“FMLA”). See Lupardo Aff., Ex. A (stamped Plaintiff 13). In response to this

e-mail, Ms. Lupardo was terminated by the Armory. Lupardo Aff., Ex. A (stamped Plaintiff 12).

       The aforementioned e-mail exchange between Ms. Lupardo and Defendant Schindel was

fully probed and tested during the course of discovery. Despite the length of time it took to

complete discovery, exacerbated greatly by the existing pandemic in our country, depositions of

the parties took place on October 1, 2020 (Plaintiff) and October 14 & 22, 2020 (Defendant).

During those depositions, the e-mail by which Ms. Lupardo requested leave under FMLA was

raised and exhibited by both parties against the other.

         Plaintiff now moves to amend her pleading to include a cause of action for FMLA

violation and to specifically plead as to the above-referenced e-mail exchange.      Plaintiff’s

proposed Amended Complaint and the blackline comparison of the operative pleading and

proposed amended pleading in accordance with the Court’s Individual Rule 6(A) are annexed to

the Tsonis Aff. as Ex. “B” and “C”, respectively.




                                                 2
      Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 6 of 7




                                           ARGUMENT

   LEAVE TO AMEND PLAINTIFF’S COMPLAINT SHOULD BE FREELY GIVEN

       It is well established that leave to amend one’s pleading should be freely given. See

F.R.C.P. Rule 15(a)(2). Courts routinely allow parties to amend their answers to assert claims

where, as here, there is no prejudice to the non-moving party. Foman v. Davis, 371 U.S. 178, 83

S. Ct. 227 (1962); Anderson News, LLC v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012); see

also F.R.C.P. Rule 15. It is the usual practice upon granting a motion to dismiss to allow leave to

replead. Cruz v. TD Bank, N.A., 742 F.3d 520 (2013). “Amendment should be refused only if it

appears to a certainty that a plaintiff cannot state a claim.” See Wright and Miller, Federal Practice

and Procedure, Vol. 5A 1357.

       In Foman, supra, the Supreme Court held:


       “that Rule 15(a) declares that leave to amend “shall be freely given when justice so
       requires”; this mandate is to be heeded. If the underlying facts or circumstances
       relied upon by a plaintiff may be a proper subject of relief, [she] ought to be
       afforded an opportunity to test [her] claim on the merits. In the absence of any
       apparent or declared reason — such as undue delay, bad faith or dilatory motive on
       the part of the movant, repeated failure to cure deficiencies by amendments
       previously allowed, undue prejudice to the opposing party by virtue of allowance
       of the amendment, futility of amendment, etc. — the leave sought should, as the
       rules require, be “freely given.””

Foman, 371 U.S. at 182.

       Defendant will not suffer undue prejudice from the filing of Plaintiff’s proposed Amended

Complaint because the request for leave to amend pertains to the addition of mere specifics to

allegations asserted in the Complaint.       Furthermore, the additional facts in the Amended

Complaint, upon which the new cause of action is predicated, are already well known to the

Defendant and in its possession.




                                                  3
      Case 1:18-cv-11984-JPC-SN Document 60-7 Filed 12/04/20 Page 7 of 7




       Furthermore, Defendant was afforded a full and fair opportunity to conduct discovery as

to the salient e-mail exchange and FMLA request by Plaintiff and defend against the same,

completing discovery in connection therewith. Defendant is therefore not wanting for any

additional information from Plaintiff regarding the proposed amendments or her proposed claim

for FMLA violation. Therefore, no further discovery is required in connection with the proposed

amendments, and Defendant cannot claim even a scintilla of surprise or prejudice as a result

thereof. Similarly, none of the other Foman factors are present.


                                        CONCLUSION

       For the reasons set forth herein, Plaintiff’s motion seeking leave to amend his pleading

pursuant to F.R.C.P. Rule 15(a)(2) should be granted.


Dated: Syosset, New York
       December 3, 2020

                                                    GREGORY A. TSONIS, PLLC


                                             By: ___________/S/___________
                                                   Gregory A. Tsonis (GT-5737)
                                                   Attorneys for Plaintiff
                                                   6800 Jericho Turnpike, Suite 120W
                                                   Syosset, NY 11797




                                                4
